DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on 11/20/2020 has been considered.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-7 are allowed because the prior art of record, US 2019/0088561, neither anticipates nor render obvious the limitations of the base claims 1 that recite “a pair of conductive floating gate test contact vias respectively extending through the pair of dummy control gates and reaching on the dummy floating gates” in combination with other elements of the base claims 1.

Claims 8-11 are allowed because the prior art of record, US 2019/0088561, neither anticipates nor render obvious the limitations of the base claims 8 that recite “a conductive 

Claims 12-20 are allowed because the prior art of record, US 2019/0088561, neither anticipates nor render obvious the limitations of the base claims 12 that recite “forming a conductive floating gate test contact via through the dummy control gate and reaching on the dummy floating gate” in combination with other elements of the base claims 12.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TONG-HO KIM/Primary Examiner, Art Unit 2811